--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT made effective as of 1st September, 2011.

BY AND BETWEEN:

MANAS PETROLEUM CORPORATION, a company incorporated under the laws of Nevada,
USA, having its principal place of business at Bahnhofstrasse 9, Baar,
Switzerland, (hereinafter called the “Company”)

OF THE FIRST PART

AND:

BRISCO CAPITAL PARTNERS CORPORATION, a company incorporated under the laws of
Alberta, Canada, having its registered office at of 400, 505 8th Avenue SW.
Calgary, Alberta, T2P 1G2 (hereinafter called the “Consultant”)

OF THE SECOND PART

WHEREAS the Company is a reporting company in the United States and Canada whose
shares are posted and listed for trading on the TSX Venture Exchange (the
“Exchange”) and listed for quotation on the OTC-BB;

WHEREAS the Consultant provides marketing and investment relations consulting
services to companies whose shares are posted and listed for trading on the
Exchange.

WHEREAS with effect from the effective date of this Agreement, the Company
wishes to engage the services of the Consultant and to appoint the Consultant as
a marketing and investor relations consultant and advisor and the Consultant has
agreed to be engaged by the Company on the terms and conditions hereinafter set
forth; and,

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the covenants and agreements hereinafter contained, the parties hereto have
agreed as follows:

1.

DUTIES AND DEVOTION OF TIME

    1.01

The Consultant acknowledges and agrees that the work of the Consultant is and
will be of such a nature that regular hours may be difficult to adhere to and
there may be occasions in which the Consultant will not be required to work a
full eight hours per day and a full five days per week. It is also anticipated
that there will be certain evenings, Saturdays, Sundays and holidays during
which the Consultant will be required to work. The work of the Consultant is of
an advisory and supervisory nature and accordingly the Consultant agrees that
the consideration herein set forth will be in full and complete satisfaction for
the Consultant’s work and services, no matter how or when performed, and the
Consultant hereby releases the Company from any claims for overtime pay or
compensation whatsoever which the Consultant might have by reason of any
existing or future legislation or otherwise.

    1.02

During the term of this Agreement, the Consultant shall assist in representing
the Company at trade shows, liaising with the investment community, introducing
the management of the Company to investors, and assisting in the presentation of
information to those potential investors.

    1.03

During the term of this Agreement, the Company may request that the Consultant
organize and attend roadshows in various cities and at various locations. The
Consultant will be responsible for coordinating all details related to these
roadshows.

    1.04

In conducting its duties under this Agreement, the Consultant will report to the
Company’s President and will act consistently with his directives and policies.

Page 1

--------------------------------------------------------------------------------


1.05

In performance of services, Consultant shall comply with all applicable laws,
including laws of Switzerland, Canada and USA concerning ethical business
practices.

    2.

TERM

    2.01

The effective date of this Agreement is the date set out above and the
engagement of the Consultant hereunder will from such date continue until
terminated in accordance with the terms and provisions of this Agreement, but in
any case not more than six months from the date hereof, unless extended by the
parties in writing.

    3.

REMUNERATION

    3.01

In consideration of the services provided by Consultant under this Agreement,
the Company shall pay the Consultant a monthly retainer of US$10,000 at the
start of each month. An additional retainer of US$10,000 will be paid in the
first month to offset up front Investor Relations duties. All fees are due upon
receipt of the invoice at the start of each month and are non refundable.

    3.02

Within a reasonable time following the Effective Date of this Agreement, the
Company shall grant to the Consultant (or to a nominee that qualifies as an
option grantee under applicable Exchange Policies) options to acquire 500,000
common shares at an exercise price equal to the closing price (last sale of the
day) on August 31, 2011, for shares of the Company’s common stock on the OTC BB.
The terms and conditions of such options shall be as determined by the Board of
Directors of the Company and subject to the terms of the Company’s Stock Option
Plan and a Stock Option Agreement on the Company’s form of stock option
agreement. Notwithstanding the foregoing, the options shall vest in three
installments - one third will vest six months after the Effective Date, one
third will vest 12 months after the Effective Date and one third will vest
eighteen months after the Effective Date.

    3.03

The Consultant acknowledges it is an independent contractor, not an employee,
and as such is solely responsible for the payment or remittance of all
deductions, taxes and assessments relating to this engagement, and agrees to
save the Company harmless from, and indemnify the Company for, any and all
liability therefrom.

    4.

REIMBURSEMENT FOR EXPENSES

    4.01

The Consultant shall be reimbursed for all reasonable out-of-pocket expenses
incurred by the Consultant in or about the execution of the Company’s
engagement, provided that such expenses are approved in advance by the President
of the Company in writing.

    5.

NOTICE

    5.01

All notices, notifications, requests, and other communications required in this
Agreement must be in writing and must be delivered in person or sent by
facsimile or e-mail as follows:


  To Company: Manas Petroleum Corporation     Bahnhofstr. 9      6341 Baar,
Switzerland     E-Mail: mvogel@manaspetroleum.com     Attention:            
Peter-Mark Vogel         To Consultant: BRISCO CAPITAL PARTNERS CORPORATION    
 400, 505 8th Avenue SW.      Calgary, Alberta, T2P 1G2     Canada     E-Mail:
--------------     Attention:             Scott Koyich, President

Page 2

--------------------------------------------------------------------------------


5.02

All notices, notifications, requests, and other communications are deemed
effective when delivered in person, and they are deemed effective 24 hours after
transmission by e-mail, where satisfactory indication of receipt is received by
sending Party. Either Party may change the above addresses and numbers by
notifying the other Party.

    6.

CONFIDENTIAL INFORMATION

    6.01

Consultant shall keep confidential all non-public information provided by
Company or any of its Affiliates, or information developed by Consultant
hereunder. Such information shall be the property of Company or the appropriate
Affiliate. Consultant shall not disclose such information to any third party
except with Company’s Approval. Company shall own all intellectual property
rights and copyrights in such information. This obligation shall not apply to
information which is or becomes part of the public knowledge from a source other
than Consultant.

    6.02

For so long as Consultant is in possession of non-public information of the
Company that is material information, the Consultant shall not trade in
securities of the Company.

    6.03

Consultant may not make any announcement or release any information respecting
this Agreement or the Services, without Company’s Approval.

    6.04

Consultant shall not use Company’s trademarks without Company’s Approval.

    6.05

Upon termination of the Agreement or upon request of Company, Consultant shall
return to Company all materials furnished by Company or any of its Affiliates,
and Consultant shall surrender all information or data developed by Consultant
pursuant to this Agreement, unless otherwise agreed, in writing, by Consultant
and Company.

    6.06

Company may disclose this Agreement, including the compensation provisions, to
whomever Company determines has a legitimate need to know, including any
governmental authority having jurisdiction over the Company or any of its
Affiliates and any governmental authority of the Territory.

    6.07

This Article 6 survives termination of this Agreement.

    7.

TERMINATION OF AGREEMENT

    7.01

Notwithstanding any other provision herein, it is understood and agreed by and
between the parties hereto that the Consultant may terminate this Agreement in
its entirety at any time by giving the Company 30 days written notice of such
intention to terminate.

    7.02

The Company may terminate this Agreement in its entirety, with or without cause,
for any reason whatsoever at any time by delivering to the Consultant 30 days
notice of termination in writing and the Consultant does hereby agree that such
notice is sufficient notice, and that the Company will not be liable to pay any
further monies, notwithstanding that such termination may be without cause. The
expression “such further monies” will include, without restricting the
generality of the foregoing, additional fees, severance pay, bonuses, penalties
and any or all other monies arising out of the engagement of the Consultant.

    8.

MISCELLANEOUS

    8.01

This Agreement may not be assigned by any of the parties hereto without the
prior written consent of the other party.

Page 3

--------------------------------------------------------------------------------


8.02

The substantive law of Nevada, USA without regard to any conflicts of laws
principles that could require application of any other law, shall govern the
interpretation of this Agreement and any dispute, controversy, or claim arising
out of, relating to, or in any way connected with this Agreement, including the
existence, validity, performance, breach, or termination of this Agreement.

    8.03

The Parties shall use their best efforts to settle any dispute, claim, question,
or disagreement arising from or relating to this Agreement. To this effect, the
Parties shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both Parties. If they do not reach such solution within
a period of 15 days from date of notice of dispute, then, upon notice by any
Party to the other, all disputes, claims, questions, or differences shall be
finally settled by arbitration administered under the Rules of Arbitration of
the International Chamber of Commerce. The place of arbitration shall be
Calgary, Alberta, Canada and the language of the arbitration shall be English.

    8.04

All obligations of the Company and the Consultant under this Agreement are
subject to the acceptance of this Agreement by the Exchange and such other
regulatory authorities having jurisdiction.

    8.05

This Agreement may not be amended or otherwise modified except by an instrument
in writing signed by the parties hereto.

    8.06

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matters hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions and
representations whether written or oral of the parties, and there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as herein set out.

    8.07

The titles of headings of the respective paragraphs of this Agreement shall be
regarded as having been used for reference and convenience only.

    8.08

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.

MANAS PETROLEUM CORP.   BRISCO CAPITAL PARTNERS     CORPORATION             /s/
Peter-Mark Vogel   /s/ Scott Koyich Peter-Mark Vogel, CEO   Scott Koyich,
President

Page 4

--------------------------------------------------------------------------------